DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Paul A. Schwarz on 12/03/2021.

The application has been amended as follows:


13. (Currently Amended) A method of selectively enabling multiple modes of operation in a system, comprising:
                   storing code comprising a set of processor executable instructions for enabling a first mode of operation in which a first level of functionality is enabled and at least a second mode of operation in which at least a second level of functionality is enabled if the second mode of operation is authorized, wherein the first level of functionality comprises an initial state;
                   enabling, with a processor, only the first mode of operation in which the first level of functionality is enabled when the system is initially powered on, wherein the first level of functionality comprises an initial state;
                  coupling a removable storage device to the system, wherein the removable storage device stores code comprising a set of processor executable instructions for authorizing at least the second mode of operation;
                  determining, with the processor, whether the code stored in the removable storage device is a valid; and
                   enabling, with the processor, the at least second mode of operation in which at least the second level of functionality is enabled if the code stored in the removable storage device is determined to be valid, wherein the second level of functionality comprises video recording.

				Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claims 1 and 13 are not suggested by the prior art of record. 
The prior art of record (in particular, Pelly; Jason Charles et al. US 7379549 B2, 
Wonfor; Peter J. et al. US 6381747 B1, Spangler; Randall R. et al. US 20110087870 A1, Cholas; Chris et al. US 20110219229 A1, Maller; Jay et al. US 20150121063 A1, Hopkins; W. Dale US 7512800 B2, Lack; Michael Nathan, US 9692879 B1, GATU; Orjan US 20190068364 A1, KOIKE; Masamichi US 20100239094 A1, Kasser, Bernard 
US 20040210821 A1, FRIEDLANDER; ROBERT R. et al. US 20150332266 A1, Touboul; Shlomo et al. US 20100212012 A1, Chan; Weng Chong US 20070288752 A1, and Ishito, Tsukuru US 20050259965 A1) singly or in combination does not disclose, with respect to independent claim 1 “wherein the first level of functionality comprises an initial state and the at least the second level of functionality comprises video recording;
a processor for executing the code stored in the memory module; and
an interface for receiving a removable storage device that stores code comprising a
set of processor executable instructions for authorizing the at least second mode of
operation;
wherein the processor:
only executes the code stored in the memory module for enabling the first
mode of operation in which the first level of functionality, comprising the initial
state, is enabled when the system is initially powered on,
determines whether the code stored in the removable storage device for authorizing the at least second mode of operation, in which the at least the second
level of functionality comprising video recording, is valid” and similar limitations of independent claim 13 in combination with the other claimed features as a whole."
Therefore independent claims 1 and 13 are allowed.
Dependent claims 2-12 and 14-20 are also allowed based on their dependencies on independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493